


Exhibit 10.1
TECUMSEH PRODUCTS COMPANY
LONG-TERM INCENTIVE CASH AWARD PLAN


AWARD AGREEMENT
FOR
PHANTOM SHARES AND CASH PERFORMANCE AWARD



--------------------------------------------------------------------------------

This Award Agreement (including any Addendum to it), dated as of March 25, 2013,
is entered into by and between Tecumseh Products Company, a Michigan corporation
(the “Company”), acting through the Committee as the Plan’s Administrator, and
[specify Employee’s name] (the “Employee”, who will be a “Holder” under this
Award Agreement). Capitalized terms have the meanings defined herein or as
defined in the Plan, as applicable.
1.    Incorporation of Plan. This Award, is granted as of March 25, 2013 (the
“Grant Date”), pursuant to and subject to all of the terms and conditions of the
Tecumseh Products Company Long-Term Incentive Cash Award Plan, effective as of
January 1, 2008, and as may be amended from time to time (the “Plan”), the
provisions of which are incorporated in full by reference into this Award
Agreement, which means that this Award Agreement is limited by and subject to
the express terms of the Plan. If there is any conflict or inconsistency between
the provisions of this Award Agreement and the Plan, the Plan will control.
2.    Cash Performance Award. The Company designates the Employee as a Senior
Management Employee.
(a)    Amount of Cash Performance Award. The Company grants the Employee an
initial cash Performance Award opportunity of $[specify amount of cash
Performance Award opportunity from paragraph A(1) of the Addendum], as specified
in the Addendum to this Award Agreement, and subject to any adjustment as
provided in the Addendum to this Award Agreement, i.e., the actual amount of the
cash Performance Award the Employee may ultimately receive will be determined
according to the rules specified in the Addendum to this Award Agreement (the
“Cash Performance Award”).
(b)    Determined Vesting Date. Subject to adjustment as to the actual amount of
the Cash Performance Award, and subject to Section 2(c), below, the Cash
Performance Award will vest on the date that is determined under the Addendum to
this Award Agreement (the “Vesting Date”); provided, however, that nothing in
this Section 2(b) amends or otherwise modifies Sections 9.6 or 9.7 of the Plan.
(c)    Failure to Vest in the Event of a Termination of Employment. In the event
a Termination of Employment of the Employee for any reason occurs prior to the
Vesting Date, the entire unvested portion of the Cash Performance Award will
automatically and immediately terminate and will not vest in favor of the
Employee.




--------------------------------------------------------------------------------



(d)    Payment. Between January 1 and March 15 of the calendar year in which the
Vesting Date occurs for the Employee’s Cash Performance Award, but no earlier
than such Vesting Date, the Company will pay to the Employee a lump sum cash
amount equal to the realized amount of the Cash Performance Award as determined
pursuant to the Addendum to this Award Agreement.
3.    Phantom Shares Award.
(a)    Phantom Shares Awarded. The Company grants the Employee an initial Award
opportunity of [specify number of Phantom Shares from paragraph A(2) of the
Addendum] Phantom Shares, as specified in the Addendum to this Award Agreement,
and subject to any adjustment as provided in the Addendum to this Award
Agreement, i.e., the actual number of the Phantom Shares the Employee may
ultimately receive will be determined according to the rules specified in the
Addendum to this Award Agreement. Each Phantom Share represents a notional share
of the Company’s Class A Common Stock and will be used as the basis for
computing the amount of a cash payment to which the Employee will be entitled in
accordance with the terms of the Plan and this Award Agreement. This Award of
Phantom Shares confers only such rights as specified in the Plan and in this
Award Agreement. The Employee will not, as a consequence of this Award of
Phantom Shares, be a shareholder under the Articles of Incorporation or Bylaws
of the Company or under applicable law; this Award does not entitle the Employee
to any ownership interest in any actual shares of Class A Stock.
(b)    Vesting Dates. Subject to adjustment as to the actual number of Phantom
Shares that will vest, as provided for in the Addendum to this Award Agreement,
and subject to Section 3(c), below, the Phantom Shares will vest on the
following dates (each of which is a “Vesting Date”):
(i)
one-third of the Phantom Shares will vest on the date that is determined under
the Addendum to this Award Agreement;

(ii)
one-half of the balance of the Phantom Shares will vest on December 31, 2014;
and

(iii)
the remaining balance of the Phantom Shares will vest on December 31, 2015;

provided, however, that nothing in this Section 3(b) amends or otherwise
modifies Sections 9.6 or 9.7 of the Plan.
(c)    Failure to Vest in the Event of a Termination of Employment. In the event
a Termination of Employment of the Employee for any reason occurs prior to a
Vesting Date, the unvested portion of the Phantom Shares Award will
automatically and immediately terminate and will not vest in favor of the
Employee, and the vested portion of the Phantom Shares Award will continue in
effect according to terms of this Award Agreement.
    



2
        



--------------------------------------------------------------------------------



(d)    Payment.
(i)
For the Phantom Shares that vest under Section 3(b)(i) above, between January 1
and March 15 of the calendar year in which the Vesting Date occurs for such
Phantom Shares occurs, but no earlier than such Vesting Date, the Company will
pay to the Employee a lump sum cash amount equal to:

(A)
the Fair Market Value of one share of Class A Stock on the Vesting Date; times

(B)
the number of Phantom Shares that vested on the Vesting Date, as determined
pursuant to the Addendum to this Award Agreement.

(ii)
For the each of the Phantom Shares that vest under Section 3(b)(ii) and (iii)
above, between January 1 and March 15 of the calendar year next following the
applicable Vesting Date for the Employee’s Phantom Shares, the Company will pay
to the Employee a lump sum cash amount equal to:

(A)
the Fair Market Value of one share of Class A Stock on the Vesting Date; times

(B)
the number of Phantom Shares that vested on the Vesting Date, as determined
pursuant to the Addendum to this Award Agreement.

4.    Tax Withholding Obligation. The applicable tax withholding obligations in
connection with any payment made to the Employee under this Award will be
satisfied by the Company withholding from any payment to the Employee cash
sufficient to satisfy the withholding obligation.
5.    General Provisions.
(a)    Employee is Unsecured General Creditor. The Employee and the Employee’s
beneficiaries, heirs, successors, and assigns shall have no legal or equitable
rights, interest, or claims in any specific property or assets of the Company or
any of the Company’s affiliates, nor of any entity for which the Company or any
affiliate of the Company provides services. Assets of the Company or such other
entities shall not be held under any trust for the benefit of the Employee or
the Employee’s estate, heirs, successors, or assigns, or held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Award Agreement and the Plan. Any and all of the Company’s and such other
entities’ assets shall be, and remain, the general unrestricted assets of the
Company or such other entities. The Company’s sole obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
the Employee in the future, subject to the conditions and provisions of this
Award Agreement and the Plan.

3
        



--------------------------------------------------------------------------------



(b)    Nonassignability. The Employee’s rights and interests under this Award
may not be assigned or transferred other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO.
As provided in Plan Section 9.1(b), no part of the amounts payable under this
Award will, prior to actual payment, be subject to seizure or sequestration for
the payment of any debts, judgments, alimony, or separate maintenance owed by
the Employee or any other person, or be transferable by operation of law in the
event of the Employee’s or any other person’s bankruptcy or insolvency.
(c)    No Right to Continued Employment. In consideration of the grant of Awards
under this Award Agreement, Employee agrees to remain in the employ of the
Company or any Subsidiary for a period ending on the earliest applicable Vesting
Date. The adoption and maintenance of the Plan and the grant of this Award to
the Employee under this Award Agreement will not be deemed to constitute a
contract of employment between the Company, or any affiliate of the Company, and
the Employee, or to be a condition of the employment of the Employee. The Plan
and the Award granted under this Award Agreement will not confer on the Employee
any right with respect to continued employment by the Company or an affiliate of
the Company, nor shall they interfere in any way with the right of the Company
or an affiliate of the Company to terminate the employment of the Employee at
any time, and for any reason, with or without cause, it being acknowledged,
unless expressly provided otherwise in writing, that the employment of the
Employee is “at will.”
6.    Code Section 409A. Notwithstanding anything in the Plan or in this Award
Agreement to the contrary, this Award Agreement and the corresponding terms of
the Plan are intended to be interpreted and operated so that the payments set
forth in this Award Agreement will be exempt from the requirements of Code
Section 409A or shall comply with the requirements of such provision; provided,
however, that in no event will the Company or any of its affiliates be liable to
the Employee for or with respect to any taxes, penalties or interest that may be
imposed upon the Employee pursuant to Code Section 409A. The Employee
acknowledges that he or she has been advised to seek the advice of a tax advisor
with respect to the tax consequences to the Employee of all payments that may be
made pursuant to this Award Agreement, including any adverse tax consequences or
penalty taxes under Code Section 409A and applicable state tax law. The Employee
agrees to bear the entire risk of any such adverse federal and state tax
consequences and penalty taxes in the event that any provision of this Award
Agreement is deemed to be subject to Code Section 409A, and that no
representations have been made to the Employee relating to the tax treatment of
any provision of this Award Agreement under Code Section 409A and the
corresponding provisions of any applicable state income tax laws.
7.    Waiver and Release. In consideration of receiving the benefits granted by
this Award Agreement, and except for the awards previously granted to the
Employee under the Company’s Annual Incentive and Long-Term Incentive Cash Award
Plans, the Employee hereby waives, and releases the Company from, any and all
liabilities and obligations of the Company under, (i) any severance, change of
control, retention or other similar arrangements or agreements, and (ii) any
provisions of any term sheet, offer letter, employment agreement or any other
document, agreement or arrangement relating to incentive or bonus compensation.

4
        



--------------------------------------------------------------------------------



8.    Acknowledgment of Employee. The Employee accepts and agrees to the terms
of the Award as described in this Award Agreement and in the Plan, acknowledges
receipt of a copy of this Award Agreement and the Plan, and acknowledges that he
or she has read all these documents carefully and understands their contents,
and that he or she has been given the opportunity to consult with his or her
personal legal and tax counsel with respect to this Award Agreement and the
Plan.


IN WITNESS WHEREOF, this Award Agreement is duly authorized by the Company and
entered into between the Company and the Employee as of the day and year first
above written.
EMPLOYEE:
    
Printed Name:    
Date:    


TECUMSEH PRODUCTS COMPANY:
By:        
Printed Name:        
Title:        
Date:    



5
        



--------------------------------------------------------------------------------



ADDENDUM TO THE AWARD AGREEMENT FOR
PHANTOM SHARES AND CASH PERFORMANCE AWARD



--------------------------------------------------------------------------------



This Addendum is a part of the Award Agreement dated as of March 25 2013, and
made to [specify the Employee’s name] (the “Employee”) by Tecumseh Products
Company (the “Company”) pursuant to the Tecumseh Products Company Long-Term
Incentive Cash Award Plan. This Addendum specifies the total Award opportunity
made under the Award Agreement with respect to the period January 1, 2013
through December 31, 2013 (the “Performance Period”), and it provides the rules
for the determination of actual cash amount of the Cash Performance Award and
the actual amount of Phantom Shares that may be realized by the Employee.


A.    Total Award Opportunity. Subject to paragraph D, the initial total Award
opportunity for the Employee is $[specify amount], which amount is sum of of:


(1)    a Cash Performance Award opportunity of $[specify amount], which amount
is [specify percentage]% of the Employee’s base salary (“Cash Performance Award
Opportunity”); and


(2)    a Phantom Shares Award opportunity of [specify number of phantom shares]
Phantom Shares, which amount is equal to $[specify amount], and which dollar
value amount is [specify percentage]% of the Employee’s base salary, based on
the Fair Market Value of the Company’s Class A Stock on the Grant Date (“Phantom
Shares Award Opportunity”).


B.    Performance Target. The Company’s “Performance Target” for the Performance
Period is Adjusted ROC of -1.0%.


C.    Method to Determine the Adjusted ROC. “Adjusted ROC” represents the
adjusted return on total capital for the Company, determined as follows for the
Performance Period: Income or Loss From Continuing Operations Before Taxes ÷
Total Capital.


“Income or Loss From Continuing Operations Before Taxes” means: Income (loss)
from continuing operations before taxes, determined in accordance with the
Company’s consolidated financial statements and GAAP, excluding, without
duplication, to the extent included in such income (loss) (1) expense relating
to Award Agreements under the Plan, (2) non-recurring income and expenses, at
the discretion of the Committee, (3) gains and losses on fixed asset disposals,
(4) foreign exchange adjustments that are plus or minus 25% or more of the
budgeted exchange rate, at the discretion of the Committee, and (5) settlements
related to antitrust litigation, excluding legal fees incurred in connection
with antitrust matters.


“Total Capital” means the sum of: Average Long-Term Debt – Average Cash +
Average Equity.



6
        



--------------------------------------------------------------------------------



“Average Cash” means: The average of the amounts shown as cash and cash
equivalents on the Company’s balance sheet as of December 31, 2012, March 31,
2013, June 30, 2013, September 30, 2013 and December 31, 2013, determined in
accordance with GAAP, excluding any foreign exchange adjustments that are plus
or minus 25% or more of the budgeted exchange rate, at the discretion of the
Committee.


“Average Long-Term Debt” means: The average of the amounts shown as long-term
debt on the Company’s balance sheet as of December 31, 2012, March 31, 2013,
June 30, 2013, September 30, 2013 and December 31, 2013, determined in
accordance with GAAP.


“Average Equity” means: The average of the amounts shown as stockholders’ equity
on the Company’s balance sheet as of December 31, 2012, March 31, 2013, June 30,
2013, September 30, 2013 and December 31, 2013, determined in accordance with
GAAP.


“GAAP” as used in this Addendum means United States Generally Accepted
Accounting Principles, as applied in the Company’s audited financial statements.


D.    Determination of Actual Award Amount; Determination Date for Initial
Vesting. The Employee’s actual Award amount will be determined on the date the
Committee meets and determines the Adjusted ROC for the Performance Period, and
such meeting and determination will occur on a date between January 1 and March
1 in the calendar year next following the December 31 end date of the
Performance Period (the “Determination Date”), and the Determination Date will
be the Vesting Date for the Cash Performance Award and the Determination Date
will be the initial Vesting Date for the Phantom Shares Award. Once the
Committee determines the Adjusted ROC, the Committee will, on the Determination
Date, determine the Employee’s actual Award amount as follows:


(1)    Adjusted ROC Equals or Exceeds -4.9%. If the Adjusted ROC is equal to
‑4.9%, then 25% of the Employee’s Cash Performance Award Opportunity and 25% of
the Employee’s Phantom Shares Award Opportunity will be available. If the
Adjusted ROC exceeds -4.9%, then the 25% Cash Performance Award Opportunity and
the 25% Phantom Shares Award Opportunity will each be increased by 1.25% for
every 0.195% increase in Adjusted ROC (using linear interpolation for increases
in Adjusted ROC that are not exactly in 0.195% increments) up to a maximum
Adjusted ROC of 2.9%. In such event, the maximum increase of the Cash
Performance Award Opportunity and the Phantom Shares Award Opportunity shall be
50%, for a maximum Cash Performance Award Opportunity and Phantom Shares Award
Opportunity under this provision of 75% of the Cash Performance Award
Opportunity and Phantom Shares Award Opportunity (or 150% of 50% of the
opportunity). Adjusted ROC shall be determined to the nearest 0.01%, and the
calculated percentage increase in the Cash Performance Award Opportunity and the
Phantom Shares Award Opportunity will be rounded down to the nearest whole
number.


(2)    Adjusted ROC Less Than -4.9%. If the Adjusted ROC is less than -4.9%,
then, except as otherwise provided in paragraph D.(3) below, 0% of the
Employee’s Cash Performance Award Opportunity and 0% of the Employee’s Phantom
Shares Award Opportunity will be realized by the Employee as the actual Award
amount or otherwise vest in favor of the Employee; i.e., no

7
        



--------------------------------------------------------------------------------



amounts will be payable to the Employee under the Award Agreement, except as
otherwise provided in paragraph D(3) below.


(3)    Discretionary Award. Notwithstanding, and in addition to, any other
provision of this paragraph D, the Committee, in the exercise of its sole
discretion on the Determination Date (based on a subjective evaluation of the
Employee’s individual performance and the Company’s corporate performance in
achieving certain specific objectives during 2013 with such evaluation conducted
after the end of the year by the Committee, for the Chief Executive Officer and
other named executive officers in the Company’s proxy statement, after the
Company’s Chief Executive Officer presents his evaluation to the Committee of
each such executive officer, which includes a review of each officer’s
contributions and performance over the past year, strengths, opportunities for
improvement, development plans, and succession potential), may grant the
Employee between 0% and 50% of the Employee’s Cash Performance Award Opportunity
and between 0% and 50% of the Employee’s Phantom Shares Award Opportunity.


The determined Cash Performance Award Opportunity for the Employee will be
realized and vest on the applicable Vesting Date. The determined Phantom Shares
Award Opportunity will vest as provided Section 3(b) of the Award Agreement,
using the Determination Date as the initial Vesting Date.



8
        

